21-10436-tmd Doc#80 Filed 07/29/21 Entered 07/29/21 15:18:46 Main Document Pg 1 of 3




                              UNITED STATES BANKRUPTCYCOURT
                                 WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

   In re:                                             Chapter 11
                                                      (Subchapter V)
   MARY BRENNA RYLEE,
                                                      Case No. 21-10436
                    Debtor.


                        MICHAEL G. RYLE’S LIMITED OBJECTION TO
                            DEBTOR’S CLAIM OF EXEMPTIONS

  TO THE HONORABLE TONY M. DAVIS, UNITED STATES BANKRUPTCY JUDGE:

            Michael G. Rylee (the “Spouse”), a creditor and interested party in the above-captioned

  Chapter 11 bankruptcy case (the “Bankruptcy Case”) of Debtor Mary Brenna Rylee (the “Debtor”

  and together with Spouse, the “Parties”), files this Limited Objection to Debtor’s Claim of

  Exemptions (this “Objection”), and in support hereof, respectfully states as follows:

                                           BACKGROUND

            1.     On May 31, 2021, the Debtor filed her voluntary petition for relief under Chapter

  11 of the Bankruptcy, thereby initiating this bankruptcy case (the “Bankruptcy Case”). The Debtor

  has elected to proceed under Subchapter V of Chapter 11.

            2.     The Debtor is currently in divorce proceedings (the “Divorce Proceeding”) with the

  Spouse which has been pending in Travis County, Texas since April 29, 2020. See In the Matter

  of the Marriage of Mary Brenna Rylee and Michael Gene Rylee, Case No. D-1-FM-20-002371 in

  the 353rd Judicial District Court of Travis County, Texas.

            3.     A key issue in the Divorce Proceeding and this Bankruptcy Case is the division of

  the Parties’ community property (the “Rylee Community Property”), among which involves three
21-10436-tmd Doc#80 Filed 07/29/21 Entered 07/29/21 15:18:46 Main Document Pg 2 of 3




  valuable business assets – FLX Energy Services, LLC and Flex 24 Fitness, LLC, and S3Tea and

  other valuable assets, such as homes in Austin and Odessa, Texas.1

             4.       On June 14, 2021, the Debtor filed her bankruptcy schedules (the “Schedules”).

  See Docket No. 22. In the Schedules, the Debtor identified several assets which she claims are

  exempt from creditor claims pursuant to provisions of the Texas Property Code. Id.

             5.       On July 9, 2021, this Court entered its Order Granting Expedited Agreed Motion

  Between Debtor and the Debtor’s Non-Filing Spouse for Order Modifying The Automatic Stay To

  Establish Procedures For Division Of Community Property whereby the Court established a

  protocol (the “Protocol”) for the division of the Rylee Community Property. See Docket No. 48.

                                              LIMITED OBJECTION

             6.       The Spouse files this Objection to preserve his community property rights in the

  Rylee Community Property that the Debtor claims as exempt. Specifically, the Spouse seeks a

  determination that the Debtor’s claims of exemption in assets that are part of the Rylee Community

  Property do not alter, affect, impair, or otherwise impact the Spouse’s share of ownership of such

  exempted assets that are Rylee Community Property and the division of same under the Protocol

  or otherwise.

                                          RESERVATION OF RIGHTS

             7.       The Spouse reserves, to the fullest extent allowed by law, its rights to amend,

  update, modify, and/or supplement this Objection in all respects, including, for the avoidance of

  doubt, asserting additional objections and nothing herein shall constitute a waiver of any other

  right or remedy at law or in equity that the Spouse may have.




  1
      The Odessa home has been sold pursuant to a prior Order of this Court. See Docket No. 36.
21-10436-tmd Doc#80 Filed 07/29/21 Entered 07/29/21 15:18:46 Main Document Pg 3 of 3




                                               PRAYER

         WHEREFORE, PREMISES CONSIDERED, the Spouse respectfully requests that the

  Court (i) sustain this Objection to the Debtor’s exemptions as provided herein, and (ii) grant such

  other and further relief as is just and equitable under the circumstances.

  Dated: July 29, 2021

                                                         Respectfully submitted,

                                                         PLATT CHEEMA RICHMOND PLLC

                                                         /s/ Fareed Kaisani
                                                         William S. Richmond, Esq.
                                                         Texas Bar No. 24066800
                                                         Fareed Kaisani, Esq.
                                                         Texas Bar No. 24104017
                                                         1201 N. Riverfront Blvd., Suite 150
                                                         Dallas, Texas 75207
                                                         Main: 214.559.2700
                                                         Fax: 214.559.4390
                                                         brichmond@pcrfirm.com
                                                         fkaisani@pcrfirm.com

                                                         COUNSEL FOR MICHAEL G. RYLEE

                                   CERTIFICATE OF SERVICE

           I hereby certify that on July 29, 2021, a true and correct copy of the foregoing was filed
  electronically via the Court’s CM/ECF system and duly served on the parties below by First Class
  Unites States Mail on the parties below. Notice of this filing will be sent by operation of the
  Court’s electronic filing system to all parties indicated on the electronic receipt. Parties may access
  this filing through the Court’s electronic filing system.

         Mary Brenna Rylee
         8308 Calera Drive
         Austin, Texas 78735


                                                                  /s/ Fareed Kaisani
                                                                  Fareed Kaisani, Esq.
